Citation Nr: 1000689	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for bilateral keratoconus?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran performed verified active duty from June 1987 to 
June 2004.  He retired from active duty in June 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Pittsburgh, Pennsylvania, which granted service connection 
for bilateral keratoconus, and assigned an initial 
noncompensable evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Following VA's receipt of his claim, the Veteran moved to 
Japan.  The RO arranged for an examination in that country 
which was conducted at a military health clinic.  The Board 
finds the examination report to be inadequate for appellate 
review purposes.

The rating criteria for evaluating eye disorders were amended 
during the appellate term.  73 Fed.Reg. 6650 (2008).  Under 
the prior version eye disorders generally were evaluated on 
the basis of corrected visual acuity.  See 38 C.F.R. § 4.84a 
(2008).  Keratoconus was evaluated on the basis of corrected 
visual acuity using contact lens.  When a contact lens was 
medically required, 30 percent was the minimum rating.  Id., 
Diagnostic Code 6035 (2008).  

The April 2005 examination report noted only that the Veteran 
has a mild defective visual acuity with correction.  There is 
no indication that a visual acuity examination concerning 
either eye was conducted.  The available examination report 
did not address the medical necessity, or lack thereof, for a 
contact lens due to bilateral keratoconus.  Hence, it is 
evident that the RO assigned the initial noncompensable 
rating on the basis of the physical examination at 
retirement, which noted corrected visual acuity of 20/50 in 
the right eye and 20/40 in the left eye.  But see 38 C.F.R. 
§ 4.84a, Diagnostic Code 6079 (2008).

The Veteran asserts in his notice of disagreement and 
substantive appeal that he needs contact lens due to 
bilateral keratoconus, but his schedule has precluded him 
from committing to the repeat visits required for proper 
fitting.  This area requires additional input from properly 
qualified medical professionals.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated the Veteran's bilateral 
keratoconus since June 2004.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After the above is complete, regardless 
of whether additional records are obtained, 
the Veteran should be afforded a VA 
ophthalmology examination to determine the 
current severity of bilateral keratoconus.  
All indicated diagnostic tests should be 
conducted.  The examiner should be asked to 
specifically address whether there is a 
medical necessity for contact lens due to 
bilateral keratoconus.  The claims file 
should be made available to the examiner 
for review as part of the examination.

3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
deciding his claim on the basis of the 
evidence of record.  38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The 
AMC/RO should review the examination report 
to ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective procedures 
at once.

5.  Then review the Veteran's claim de novo 
in light of the additional evidence 
obtained, to include applying a staged 
rating-if applicable.  If the claim is not 
granted to his satisfaction, send him and 
his representative a supplemental statement 
of the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


